Citation Nr: 0810870	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois




THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by St. Anthony's Memorial Hospital 
on September 14, 2005, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Bill Act).




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION


The veteran had active service from September 1977 to 
September 1980, and from March 1981 to March 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Medical Center in Danville, Illinois 
(now called Illiana Health Care System).


FINDING OF FACT

The medical services provided by St. Anthony's Memorial 
Hospital on September 14, 2005 were not emergent, and a VA 
facility was feasibly available to provide the necessary 
care.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by St. Anthony's Memorial Hospital on 
September 14, 2005, pursuant to the Millennium Bill Act have 
not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 
17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  While in this case 
a VCAA notice was provided in January 2006 after the initial 
adjudication, the timing deficiency was remedied by 
readjudication of the claim in the January 2006 Statement of 
the Case after the notice was issued.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007); see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  In Sanders, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim and the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
VA has obtained all relevant evidence as the hospital records 
documenting the September 2005 treatment are of record.  
Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  
.
Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004). Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim for reimbursement of medical expenses.  In 
short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  


Benefits Pursuant to the Millennium Bill Act

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000. See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556. A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001). In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility (St. Anthony's Memorial Hospital) on 
September 14, 2005, under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1002.

Primarily at issue in this case are the second and third 
elements: whether the treatment provided on September 14, 
2005, was on an emergent basis and whether a VA faculty was 
feasibly available.  The claim was denied on those bases 
(criteria (b) and (c) under the "Millennium Bill Act.").  
The Board points out that the provisions in 38 C.F.R. § 
17.1002 are conjunctive, not disjunctive; i.e. all of the 
aforementioned enumerated criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  The veteran has argued that the 
nature of his medical problem was emergent and required 
treatment at the closest medical facility.  He contends that 
he thought that he was having a stroke.  Therefore, initially 
the Board will address the element of emergent care provided 
under 38 C.F.R. § 17.1002(b).

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).  The Board notes 
that 38 C.F.R. § 17.1002, one of the regulations implementing 
the Veterans Millennium Health Care and Benefits Act, also 
defines emergency services.  See 38 C.F.R. § 17.1002(b).  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine would 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 
17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

The veteran indicated that in the evening/morning that he was 
treated (he was seen just after three A.M.), he experienced 
testicular pain which was so severe, he could barely walk.  
He waited to 4 hours for treatment until he almost needed a 
wheelchair and then waited 6 additional hours.  He was 
concerned about his job as a paper delivery person because he 
did not have anyone else who could perform the job.  
Thereafter, the pain did not recur and the prescription 
medication helped.  

The private medical records establish that the situation was 
non-emergent.  The veteran presented to St. Anthony's 
Memorial Hospital in a normal state.  He complained of pelvic 
and testicular pain.  He reported that he had alternatively 
had this pain either three days or one week.  The pain 
worsened with sexual arousal and when he was in the prostrate 
position.  He denied having vomiting or diarrhea.  He fell 
asleep while waiting for treatment.  The testicular pain had 
resolved by 9:30 A.M.  It was noted that the veteran had 
transported himself to the hospital by driving and was 
discharged to home with expectation that he would drive 
himself home.  The diagnosis was epididymo-orchitis.  

The evidence does not reflect that the veteran's condition 
was of such a nature that any delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The Board recognizes that the veteran felt that the 
testicular pain was severe.  However, when he presented 
himself to the private hospital on September 14, 2005, he had 
experienced symptoms for several days.  He did not experience 
sudden symptoms; rather, he had these symptoms for days and 
had not sought medical treatment.  He was able to wait for 
treatment.  The symptoms did not demand immediate action.  He 
had been able to transport himself to the hospital by driving 
and was able to resume transporting himself upon discharge 
several hours after admission.  There is no indication that 
any delay in seeking immediate medical attention would have 
been, in the judgment of a prudent layperson, hazardous to 
life or health.  Accordingly, one of the requisite criteria 
set forth above, 38 C.F.R. § 17.1002(b), is not met. 38 
U.S.C.A. § 1725.

The other pertinent inquiry in this case is, under 38 C.F.R. 
§ 17.1002(c), whether a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53, also for application, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

The veteran contends that the nearest VA facility was 
approximately two hours away.  The Board notes that while 
both the Danville VA Medical Center and the Marian VA 
facility were about 2 hours away, the veteran's medical state 
was not urgent, as noted above.  

To the extent that the veteran preferred private treatment, 
no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

Under such circumstances, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used.  Accordingly, although 
the main basis for the denial is that the veteran's condition 
was non-emergent on September 14, 2005, alternatively, 
another one of the requisite criteria set forth above, 38 
C.F.R. § 17.1002(c), is not met.  See 38 U.S.C.A. § 1725; see 
also Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (noting the 
Board's fundamental authority to decide a claim in the 
alternative).

Accordingly, the Board must find that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes that the veteran now has unexpected 
financial obligations and is self-employed.  However, the 
Board it is bound by the law, and this decision must be made 
in accordance with the relevant statutes and regulations.  As 
the evidence of record shows that the condition treated on 
September 14, 2005, was not emergent and that a VA facility 
was feasibly available, the Board is without authority to 
grant benefits.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).




ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by St. Anthony's Memorial Hospital 
on September 14, 2005, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Bill Act) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


